Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an along track direction" in lines 15.  There is antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "a second beam" in lines 1-2.  There is antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "a second frequency band" in lines 2-3.  There is antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "a second beam" in lines 3.  There is antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "a second frequency band" in lines 4.  There is antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "a first beam" in lines 1-2.  There is antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "a first frequency band" in lines 2-3.  There is antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "a first frequency band" in lines 4.  There is antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "a second beam" in lines 4.  There is antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "a second frequency band" in lines 5.  There is antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "a second frequency band" in lines 7.  There is antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "a first beam" in lines 1-2.  There is antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "a shared-aperture multi-band SAR antenna" in lines 2.  There is antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "a first frequency band" in lines 2-3.  There is antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "a first frequency band" in lines 4.  There is antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "a second beam" in lines 4.  There is antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "a second frequency band" in lines 5-6.  There is antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "a second beam" in lines 6.  There is antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "a second frequency band" in lines 7.  There is antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "a second frequency band" in lines 7.  There is antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "a first frequency band" in lines 8.  There is antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "a first beam" in lines 2.  There is antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "a first frequency band" in lines 3.  There is antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "a first angle” in lines 3.  There is antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "an along track direction" in lines 3.  There is antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "a first angle” in lines 1-2.  There is antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "an along track direction" in lines 2.  There is antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "a second beam" in lines 2.  There is antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "a second frequency band" in lines 3.  There is antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "a second angle” in lines 3.  There is antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "an along track direction" in lines 4.  There is antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "a second angle” in lines 1-2.  There is antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "an along track direction" in lines 2.  There is antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "a second frequency band" in lines 3.  There is antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "a second frequency band" in lines 4.  There is antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "a portion" in lines 2.  There is antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "a target" in lines 2.  There is antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "a target" in lines 2.  There is antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "a target" in lines 2.  There is antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "a first beam" in lines 2.  There is antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "a first frequency band" in lines 3.  There is antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "a first beam" in lines 3.  There is antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "a first frequency band" in lines 4.  There is antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "a swath width" in lines 4.  There is antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "a second beam" in lines 2.  There is antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "a second frequency band" in lines 3.  There is antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "a second beam" in lines 3.  There is antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "a second frequency band" in lines 4.  There is antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "a swath width" in lines 4.  There is antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "a second beam" in lines 2.  There is antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "a second frequency band" in lines 3.  There is antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "a second beam" in lines 3.  There is antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "a second frequency band" in lines 4.  There is antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "an along track direction" in lines 16.  There is antecedent basis for this limitation in the claim.
Claims 8, 11-12, 18, and 23-25 are rejected based on their dependence on rejected claim 1 or 22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 18-19, 21-25 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by George (WO 2017048339).
With respect to claim 1 and 22, George teaches a method of operation of a synthetic aperture radar (SAR) system comprising at least one SAR antenna (para 11, the SAR sensor), a SAR processor (para 11, the first on-board processor), a SAR controller, and a communication antenna (para 27, Space segment 110 is communicatively coupled to ground segment 120 via interface), the method comprising: acquiring, by a first beam of the at least one SAR antenna, wide-swath SAR data at a first frequency band (para 11, Acquiring the initial SAR data may include acquiring the initial SAR data in a wide-swath mod), the first beam of the at least one SAR antenna pointed at a first angle relative to an along-track direction (fig 8 and para 11, Acquiring the initial SAR data may include acquiring the initial SAR data in a wide-swath mode, the data is inherently received at a first angle); processing, by the SAR processor, at least a portion of the wide-swath SAR data (fig 8 and para 11,  the SAR sensor to acquire SAR imagery); detecting, by the SAR processor, a target in the wide-swath SAR data (fig 8, and para 79 At 820, SAR satellite 142-1 processes the ScanSAR data to form a ScanSAR image, with sufficient resolving power to detect target); cueing, by the SAR controller, acquisition of high-resolution SAR data, the high-resolution SAR data including data backscattered by the target (para 81, SAR satellite 142-1 acquires high-resolution SAR image of the region of interest); and in response to cueing, by the SAR controller, acquisition of high- resolution SAR data, acquiring, by a second beam of the at least one SAR antenna, high-resolution SAR data at a second frequency band, the second beam of the at least one SAR antenna pointed at a second angle relative to an along-track direction (para 81, “SAR satellite 142-1 acquires high-resolution SAR image of the region of interest”, since the satellite is at a second position it is at a second angle relative to the along track).
With respect to claim 5, George teaches processing, by the SAR processor, at least a portion of the high- resolution SAR data to form an image of the target; and transmitting, by the Selectively operating the SAR sensor to acquire SAR imagery may include operating the SAR sensor at two frequency bands. Acquiring the initial SAR data may include acquiring the initial SAR data in a wide-swath mode, and wherein selectively operating the SAR sensor to acquire SAR imagery may include operating the SAR sensor in a fine-resolution mode” the second beam not interrupting the first beam swath).
With respect to claim 18, George teaches transmitting, by the communication antenna, to a receiving terminal includes transmitting, by the communication antenna, to a ground terminal, the ground terminal situated on one of a land surface of the Earth, a water surface of the Earth, or in the Earth’s atmosphere (para 7, “The second satellite may be communicatively coupled to the first satellite via a communications link to receive data therefrom.”).
With respect to claim 19, acquiring, George teaches by a first beam of the at least one SAR antenna, wide-swath SAR data at a first frequency band includes acquiring, by a first beam of the at least one SAR antenna, wide-swath SAR data at a first frequency band with a swath width exceeding 50 km (para 76, “SAR satellite 720 acquires ScanSAR data over a 100 km swath”).
With respect to claim 21, George teaches acquiring, by a second beam of the at least one SAR antenna, high-resolution SAR data at a second frequency band includes acquiring, by a second beam of the at least one SAR antenna, high-resolution SAR data at a second frequency band, the second frequency band the same as the first frequency band (para 11, “the SAR sensor to acquire SAR imagery may include operating the SAR sensor at two frequency bands” The modes are two frequency band meaning they use the same frequency band.).
With respect to claim 23, George teaches the SAR processor, the SAR controller, and the communication antenna are co-located on a spaceborne or airborne SAR platform (para 11, ”acquiring initial SAR data by the SAR sensor on the first satellite” para 36, “communicating with the satellites. Communication can be via uplink and/or downlink. Communication can be direct, for example between a ground station and one or more of the satellites.”).
With respect to claim 24, George teaches the spaceborne SAR platform is a free-flying spacecraft (fig 3, shows SAR satellites over the earth).
With respect to claim 25, George teaches the at least one SAR antenna comprises a plurality of sub-arrays, each sub-array pre-steered to a respective selected steering angle (para 49, “The beam can be oriented within FOR 420 to 425 by, for example, steering the satellite, electronically steering the beam”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over George as applied to claim 1 above, and further in view of Voekler (US 20060164288).
With respect to claim 2, Voekler teaches acquiring, by a second beam of the at least one SAR antenna, high-resolution SAR data at a second frequency band includes acquiring, by a second beam of the at least one SAR antenna, high-resolution SAR data at a second frequency band, the second frequency band different from the first frequency band (para 9, “a first SAR system sends a first radar signal on a first transmit frequency, and a second SAR system sends at least a second radar signal on at least a second transmit frequency.”). It would George to include acquiring, by a second beam of the at least one SAR antenna, high-resolution SAR data at a second frequency band includes acquiring, by a second beam of the at least one SAR antenna, high-resolution SAR data at a second frequency band, the second frequency band different from the first frequency band because it is merely applying a known technique of using two different frequency bands in two difference SAR beams in the frequency band of George with no new or unexpected results.
With respect to claim 3, Voekler teaches acquiring, by a first beam of the at least one SAR antenna, wide-swath SAR data at a first frequency band includes acquiring, wide-swath SAR data at a first frequency band, and acquiring, by a second beam of the at least one SAR antenna, high-resolution SAR data at a second frequency band includes acquiring, high-resolution SAR data at a second frequency band (para 9, “a first SAR system sends a first radar signal on a first transmit frequency, and a second SAR system sends at least a second radar signal on at least a second transmit frequency.”). It would have been obvious to modify George to include acquiring, by a first beam of the at least one SAR antenna, wide-swath SAR data at a first frequency band includes acquiring, by a first beam of a shared-aperture multi-band SAR antenna, wide-swath SAR data at a first frequency band, and acquiring, by a second beam of the at least one SAR antenna, high-resolution SAR data at a second frequency band includes acquiring, by a second beam of the shared-aperture multi-band SAR antenna, high-resolution SAR data at a second frequency band because it is merely applying a known technique of using two different frequency bands in two difference SAR beams in the frequency band of George with no new or unexpected results.
George
With respect to claim 13, Voekler teaches acquiring, by the second beam of the at least one SAR antenna, high-resolution SAR data at a second frequency band includes acquiring, by the second beam of the at least one SAR antenna, high-resolution SAR data at a second frequency band (para 9, “a first SAR system sends a first radar signal on a first transmit frequency, and a second SAR system sends at least a second radar signal on at least a second transmit frequency.”). It would have been obvious to modify George to include acquiring, by the second beam of the at least one SAR antenna, high-resolution SAR data at a second frequency band includes acquiring, by the second beam of the at least one SAR antenna, high-resolution SAR data at a second frequency band because it is merely applying a known technique of using two different frequency bands in two difference SAR beams in the frequency band of George with no new or unexpected results.
While George in view of Voekler does not teach the second frequency band including a radar frequency higher that the first frequency band, it would have been obvious to modify George in view of Voekler to include the second frequency band including a radar frequency higher that the first frequency band it is merely a applying a known technique of having one frequency be higher the other frequency that yields predictable results.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over George in view of Voekler as applied to claim 3 above, and further in view of Rights et al (US 20180165121).
With respect to claim 4, Voekler
It would have been obvious to modify George to include acquiring, by a first beam of a shared-aperture multi-band SAR antenna, wide-swath SAR data at a first frequency band includes acquiring, wide-swath SAR data at a first frequency band, and acquiring, by a second beam of the shared- aperture multi-band SAR antenna, high-resolution SAR data at a second frequency band includes acquiring, high- resolution SAR data at a second frequency band because it is merely applying a known technique of using two different frequency bands in two difference SAR beams in the frequency band of George with no new or unexpected results.
With respect to claim 4, Rights teaches acquiring a beams of a planar phased array antenna (para 48, “the azimuth angle of the beam, because, for example, if the radar employs a substantially straight or planar phased array antenna”)
It would have been obvious to modify George to include acquiring a beam of a planar phased array antenna and a second beam of the planar phased array antenna because it is merely a substitution of a well-known type of SAR antenna for the SAR sensor of George with no new or unexpected results.
Claims 6-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over George as applied to claim 1 above, and further in view of Prats et al (US 20100207808).
With respect to claim 6, acquiring, Prats teaches a first beam of the at least one SAR antenna, wide-swath SAR data at a first frequency band includes pointing the first beam at a first angle relative to an along-track direction (para 27, “swath SAR produces images oriented in the along track and cross track direction”). It would have been obvious to modify George to include a first beam of the at least one SAR antenna, wide-swath SAR data at a first frequency band includes pointing the first beam at a first angle relative to an along-track direction because it is one multiple methods of operating the SAR antenna with no new or unexpected results.
With respect to claim 7, Prats teaches pointing the first beam at a first angle relative to an along-track direction includes pointing the first beam forward of broadside (col 1, lines 36-51, “the antenna during the capturing, i.e. in the opposite rotational direction from rearward George to include pointing the first beam at a first angle relative to an along-track direction includes pointing the first beam forward of broadside because it is one multiple methods of operating the SAR antenna with no new or unexpected results.
With respect to claim 8, Prats teaches pointing the first beam forward of broadside includes dynamically steering the first beam (para 27, “a strip image as the platform moves forward. Spotlight mode produces two dimensional images of limited size of a limited area by steering the antenna beam to the center of the map (image) center for the duration of an array. Conversely, search mode produces image strips of theoretically unlimited length by maintaining a fixed azimuth antenna orientation during a SAR data collection period, or array. Unlike spotlight mode that typically produces images oriented in the range-azimuth direction, swath SAR produces images oriented in the along track and cross track direction”). It would have been obvious to modify George to include pointing the first beam forward of broadside includes dynamically steering the first beam because it is one multiple methods of operating the SAR antenna with no new or unexpected results.
With respect to claim 14, Prats teaches processing, by the SAR processor, at least a portion of the wide-swath SAR data includes performing range compression and azimuth compression (para 4, “Each SAR processing substantially comprises a range compression, a correction of the target range variation that is also known as range cell migration, and an azimuth compression”) It would have been obvious to modify George to include processing, by the SAR processor, at least a portion of the wide-swath SAR data includes performing range compression and azimuth compression because it would correct target range variation.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over George as applied to claim 1 above, and further in view of Steenstrup et al (US 20170315234).
With respect to claim 9, acquiring, Steenstrup teaches a second beam of the at least one SAR antenna, high-resolution SAR data at a second frequency band includes pointing the George to include a second beam of the at least one SAR antenna, high-resolution SAR data at a second frequency band includes pointing the second beam at a second angle relative to an along-track direction because it is one multiple methods of operating the SAR antenna with no new or unexpected results.
With respect to claim 10, Steenstrup teaches pointing the second beam at a second angle relative to an along-track direction includes pointing the second beam aft of the first beam (para 95, “a center fan flanked by Forward A and Aft A fans which are flanked by Forward B and Aft B fans respectively. As before, multiple receiving beams 351 provide a set of along track receiving strips”). It would have been obvious to modify George to include pointing the second beam at a second angle relative to an along-track direction includes pointing the second beam aft of the first beam because it is one multiple methods of operating the SAR antenna with no new or unexpected results.
With respect to claim 11, Steenstrup teaches pointing the second beam aft of the first beam includes pointing the second beam aft of broadside. (para 95, “a center fan flanked by Forward A and Aft A fans which are flanked by Forward B and Aft B fans respectively. As before, multiple receiving beams 351 provide a set of along track receiving strips”). It would have been obvious to modify George to include pointing the second beam aft of the first beam includes pointing the second beam aft of broadside because it is one multiple methods of operating the SAR antenna with no new or unexpected results.
With respect to claim 12, Steenstrup teaches pointing the second beam aft of the first beam includes dynamically steering the second beam (para 95, “shows five projected fans comprising a center fan flanked by Forward A and Aft A fans which are flanked by Forward B and Aft B fans respectively. As before, multiple receiving beams 351 provide a set George to include pointing the second beam aft of the first beam includes dynamically steering the second beam because it is one multiple methods of operating the SAR antenna with no new or unexpected results.
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over George as applied to claim 1 above, and further in view of Garagic et al (US 20170161638).
With respect to claim 15, Garagic teaches detecting, by the SAR processor, a target in the wide-swath SAR data includes at least one of a single-feature- based method, a multi-feature-based method, or an expert-system-oriented method (para 45, “probabilistic tracking and association portion of the generic PACIM for single-target, feature-based tracking”). It would have been obvious to modify George to include detecting, by the SAR processor, a target in the wide-swath SAR data includes at least one of a single-feature- based method, a multi-feature-based method, or an expert-system-oriented method because it is merely applying a known technique of target detection to a known SAR device with no new or unexpected results.
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over George as applied to claim 1 above, and further in view of Martone et al (US 20120182171). With respect to claim 16, Martone teaches identifying, by the SAR processor, a target in the wide-swath SAR data includes performing a constant false alarm rate (CFAR) detection (para 61, “ the Moving Target Indication system comprises the following processing routines: change detection, image formation via a specially adapted version of the back-projection algorithm, constant false alarm rate (CFAR) processing, morphological processing, cluster prediction algorithm, k-Means clustering, and tracking via the Kalman filter”). It would have been obvious to modify George.
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over George as applied to claim 1 above, and further in view of Jinkins et al (US 20160131739).
With respect to claim 17, Jinkins teaches detecting, by the SAR processor, a target in the wide-swath SAR data includes detecting, by the SAR processor, at least one of a natural feature, a man-made structure, or a vehicle, the target situated on a land surface or a water surface of the Earth (para 34, “Targets include terrain, man-made features, objects, runways, etc. Improved angular resolution and range resolution techniques allow the location of the targets to be more accurately determined”). It would have been obvious to modify George to include detecting, by the SAR processor, a target in the wide-swath SAR data includes detecting, by the SAR processor, at least one of a natural feature, a man-made structure, or a vehicle, the target situated on a land surface or a water surface of the Earth because it is merely applying a known technique of target detection to a known SAR device with no new or unexpected results.
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over George as applied to claim 1 above, and further in view of Reis et al (US 20140062764). 
With respect to claim 20, Reis teaches acquiring, by a second beam of the at least one SAR antenna, high-resolution SAR data at a second frequency band includes acquiring, by a second beam of the at least one SAR antenna, high- resolution SAR data at a second frequency band with a swath width less than 50 km (para 41, “The data are collected over a wide area typically 10 km wide swaths”). It would have been obvious to modify George
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648